                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHAKA MATTHEWS,
                   Plaintiff
            V.                                 Case No. 3:13-cv-126-KRG-KAP
PENNSYLVANIA DEPARTMENT OF
CORRECTIONS,
               Defendants

                               Memorandum Order

            The    plaintiff's    motions       for   reconsideration            and    for

relief from judgment,      ECF no.       69,    ECF no.    71,        were referred to

Magistrate Judge Keith A. Pesto in accordance with the Magistrates

Act, 28 U.S.C.§ 636, and Local Civil Rule 72.

            The Magistrate Judge filed a Report and Recommendation

on October 10, 2018, ECF no. 73, recommending that the plaintiff's

motions be granted to the extent that plaintiff's objections to the

Report    and Recommendation at          ECF no.      64   be    considered on the

merits,   but that on the merits the effort to alter the judgment

entered on September 28,         2018,    see ECF no.           67,    ECF no.    68,   be

denied.

            The parties were notified that pursuant to 28 U.S.C.§

636(b) (1) they had fourteen days to file written objections to the

Report and Recommendation. Plaintiff filed timely objections at ECF

no. 74, that I have considered de nova and reject.
            After de novo review of the record of this matter, the

Report    and   Recommendation   at   ECF   no.   73,   and    the   objections

thereto, the following order is entered:

            AND NOW,   this   71+ty       of July, 2019, it is

            ORDERED that the plaintiff's motion for reconsideration,

ECF no.   69,   and motion for relief of judgment,            ECF no.   71,   are

denied in accordance with the Report and Recommendation at ECF no.

73, which is adopted as the opinion of the Court.

                                      BY THE COURT:




                                      KIM R. GIBSON,
                                      UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF




                                      2
